Grant, J.
(after stating the facts). The ruling of the learned circuit judge as to the assumption of the risk was correct. Plaintiff was 27 years old, had been at work in defendant’s shop for four years, and had operated this machine for one year. He perfectly understood its operation and the cause of the knife’s repeating. There was nothing intricate about the construction of the lever, the object of the weight, its moving, and the reason therefor. He explained the operation clearly and intelligently. He knew that, if the weight was loose, it would, when raised, move towards the fulcrum. He knew and understood the defect, if any there was, as well as Mr. Weir. He testified that the screw was worn out. He needed no óne to tell him that the bolt or screw would not hold the weight if the screw was worn out. No repair was made. If a repair had been made by furnishing a new bolt or screw, he would probably have been justified in relying upon the assurance of Mr. Weir that it was then all right. Merely replacing the old and worn-out screw left the lever in precisely the same condition it was before, and this he knew as well as any one. Knowing the defect, and knowing that it was not remedied, he assumed the risk, under Fischer v. Goldie, 132 Mich. 574, and authorities there cited. See, also, Ragon v. Railway Co., 97 Mich. 265, wherein it was held:
“ An employé may contract to use defective machinery, and, where he knows of the defect and uses the machinery voluntarily, the. law warrants the inference that he assumes the risks incident to such use.”
Plaintiff in Rohrabacher v. Woodard, 124 Mich. 125, *347sought to rely upon the same assurance .upon which the plaintiff in this case seeks to rely, and we there held:
‘ ‘ An experienced servant of mature years cannot continue to operate a machine which he knows is dangerous without assuming the risk simply because the employer has assured him that it is safe, when the servant has just as much knowledge of the danger arising from its operation as the employer.”
See, also, Mackey v. Furnace Co., 119 Mich. 552. This disposal of the case renders it unnecessary to determine the other questions raised.
Judgment affirmed.
. Moore, C. J., and Carpenter, Montgomery, and Hooker, JJ., concurred.